Case 9:19-cv-81111-RLR Document 91 Entered on FLSD Docket 03/19/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 9:19-CV-81111-ROSENBERG/REINHART

  JOSE RIVERA,

         Plaintiff,

  v.

  PALM BEACH COUNTY,

         Defendant.
                                             /

       ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION

         This matter is before the Court upon Defendant’s Motion for Summary Judgment [DE

  67] which was previously referred to the Honorable Bruce E. Reinhart for a Report and

  Recommendation on any dispositive matters. On March 15, 2021, Judge Reinhart issued a

  Report and Recommendation recommending that Defendant’s Motion be granted. DE 87. The

  parties have filed notices of non-objection. Nonetheless, the Court has conducted a de novo

  review of Magistrate Judge Reinhart’s Report and Recommendation and the record and is

  otherwise fully advised in the premises.

         Upon review, the Court finds Judge Reinhart’s recommendations to be well reasoned and

  correct. The Court agrees with the analysis in Judge Reinhart’s Report and Recommendation

  and concludes that the Motion should be granted for the reasons set forth therein.

         For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

             1. Magistrate Judge Reinhart’s Report and Recommendation [DE 87] is hereby
                ADOPTED;

             2. Defendant’s Motion for Summary Judgment [DE 67] is GRANTED;
Case 9:19-cv-81111-RLR Document 91 Entered on FLSD Docket 03/19/2021 Page 2 of 2




            3. The Clerk of the Court is DIRECTED TO CLOSE THIS CASE;

            4. All other pending motions are DENIED AS MOOT; and

            5. Defendant shall submit a proposed final judgment, after conferral with Plaintiff,
               and submit the proposed final judgment in Microsoft Word format to
               rosenberg@flsd.uscourts.gov within three business days of the date of rendition of
               this Order.

         DONE and ORDERED in Chambers, West Palm Beach, Florida, this 19th day of

  March, 2021.




                                                    _______________________________
                                                    ROBIN L. ROSENBERG
                                                    UNITED STATES DISTRICT JUDGE
  Copies furnished to Counsel of Record
